DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 04/27/2020. It is noted, however, that applicant has not filed a certified copy of the CN 202010345572.9 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1, 8 and 17, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding the pixel areas comprising a first area and a second area which surrounds the first area and the plurality of via holes being positioned in the first area; in combination with the other recited limitations.  Claims 2-7 depend on claim 1, and claims 9-16 depend on claim 8.
The closest prior art of record includes Kim et a l. (US 2020/0310493) which discloses a display panel, comprising a plurality of pixel areas, and each of the pixel areas including a first area DA1 and a second area DA2 which surrounds the first area, paragraph 48, and a plurality of via holes 291 being positioned in the second area, paragraph 71, and Youn et al. (US 2016/0118451) which discloses a via hole H1 in Figure 7 overlapping with a first pixel area, paragraphs 125 and 126.
 However, the instant application differs from the prior art in that the instant application includes the second, light emitting, area of a pixel surrounding the first, via hole, region of the pixel, as region 100B surrounds region 100A in Applicant’s Figures.  This structure is not taught or rendered obvious by the prior art of record.  The instant application states that the beneficial effect of the claimed invention is improvement of the bending capability of the display panel to increase product yield, paragraph 7 of the specification. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheng et al. (US 9,786,727), Xu et al. (US 2020/0152904), and Tanaka (US 2019/0363266), disclose related structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897